EXHIBIT 10.1
 
 
EMPLOYMENT AGREEMENT, dated November 1, 2012, between NETWORK-1 SECURITY
SOLUTIONS, INC., a Delaware corporation with its principal office located at 445
Park Avenue, Suite 1020, New York, New York 10022 (the "Company"), and COREY M.
HOROWITZ residing at 6 Brooklawn Drive, Westport, Connecticut 06880 (the
“Executive”).
 
The Company desires to enter into this Agreement in order to assure itself of
the continued services of Executive, and Executive desires to accept continued
employment with the Company, upon the terms and conditions hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties agree as follows:
 
SECTION 1.   Employment.  The Company hereby employs Executive, and Executive
hereby accepts employment by the Company, upon the terms and conditions
hereinafter set forth.
 
SECTION 2.   Term. The employment of Executive hereunder shall be for a period
commencing on November 1, 2012 (the “Commencement Date”) and shall continue
until October 31, 2013, or such earlier date upon which the employment of
Executive shall terminate in accordance with the terms hereof (the “Initial
Term”); provided, however, that the Initial Term shall be automatically extended
for two successive additional periods of 12 months each (each such 12 month
period, an “Additional Term”), unless the Company shall have given written
notice to Executive of non-extension at least sixty (60) days prior to the end
of the then applicable Initial Term or Additional Term (the Initial Term and any
Additional Term collectively, the “Term of Employment”).  Notice of
non-extension by the Company shall be deemed a “Termination Other Than for
Cause” (as defined in Section 9(b) hereof) and Executive shall be entitled to
the benefits set forth in Section 11(c) hereof.  The date on which Executive’s
employment hereunder shall terminate shall be called the “Termination Date”.
 
SECTION 3.   Duties.  During the Term of Employment, Executive shall be employed
as Chairman and Chief Executive Officer of the Company and will act in
accordance with, and be subject to the policies and procedures as may be duly
adopted by the Board of Directors (the “Board”) from time to time.  Executive
shall perform such duties as are consistent therewith as the Board shall
designate. Executive will be responsible for the management and operations of
all aspects of the Company’s business including, but not limited to, licensing,
development and enforcement of the Company’s patents, patent acquisitions,
strategic relationships with third parties to monetize their patents, patent
litigation oversight and finance and administration.  Executive will also have
direct responsibility, subject to Board of Directors policies and resolutions as
noted above, for all current and future budget and staff, and profit and loss
accountability for the Company in its entirety.  Executive shall use his best
efforts to perform well and faithfully the foregoing duties and
responsibilities.  In addition, Executive shall continue to serve as Chairman of
the Board and shall be nominated during the Term of Employment on an annual
basis as a director (subject to election by the stockholders of the
Company).  On the Termination Date, if Executive is no longer employed by the
Company, he shall submit his resignation as Chairman of the Board of Directors
(not as a member of the Board) if requested by the Company provided that
Executive owns less than 5% of the Company’s outstanding shares of common stock
(on a fully diluted basis after assuming the exercise of all outstanding
options, warrants and other convertible securities) or he has been
 
 
 

--------------------------------------------------------------------------------

 
Terminated for Cause (as defined in Section 9 hereof) or left the Company
without Good Reason (as defined in Section 10 hereof).  For purposes of this
Agreement, so long as Executive shall serve as a member of the Board, any
references herein to decisions or determinations to be made by the Board with
respect to Executive (including, without limitation, matters relating to
compensation and termination) shall be made by a majority of the then members of
the Board excluding Executive, who shall recuse himself and abstain from voting
with respect to any such matters.
 
SECTION 4.   Time to be Devoted to Employment. During the Term of Employment,
Executive shall devote his full business time, attention and energies to the
business of the Company.
 
SECTION 5.   Compensation.
 
(a) The Company shall pay to Executive an annual base salary of $415,000 (the
"Base Salary") for the Term of Employment, payable in such installments (but not
less often than monthly) as is generally the policy of the Company with respect
to its executive officers.
 
(b) (i) In addition to the Base Salary set forth in paragraph 5(a) above, the
Company has established an annual target bonus of $150,000 for Executive for
each calendar year during the Term of Employment (beginning with the calendar
year 2012) based on its evaluation of his performance (the "Target Bonus").  In
determining whether Executive has achieved the Target Bonus the Board may
consider, among other things, the following: (i) financial results of the
Company including revenue and profitability; (ii) patent acquisition activities
(including agreements with third parties with respect to licensing and
enforcement of patents); (iii) results of patent infringement litigation; and
(iv) additional licensees for the Remote Power Patent.  The Board may also
consider additional performance criteria as it deems appropriate in determining
whether Executive has achieved the Target Bonus.  Such Target Bonus shall be
paid as soon as practicable following January 1 of the calendar year following
the calendar year to which the Target Bonus relates, provided that such Target
Bonus shall in no event be paid later than March 15 of the calendar year
following the calendar year to which such Target Bonus relates.
 
(ii) In addition to the Base Salary set forth in Section 5(a) above and the
bonus set forth in Section 5(b)(i) above, during the Term of Employment or
during the period in which Executive continues to serve as an executive officer
of the Company whether pursuant to this Agreement or otherwise, Executive shall
receive incentive compensation ("Incentive Compensation") in an amount equal to
5% of the Company’s royalties or other payments received by the Company from
licensing and enforcement activities (exclusive of proceeds from the sale of
patents which is covered in Section 5(b)(iii) below) with respect to the
Company’s remote power patent (U.S. Patent No. 6,218,930, the “Remote Power
Patent”) and 10% of the Company’s royalties and other payments received by the
Company from licensing and enforcement activities with respect to the Company’s
other patents besides the Remote Power Patent (including patents owned by the
Company as of the date hereof other than the Remote Power Patent, patents
acquired or licensed by the Company on an exclusive basis and patents owned (or
exclusively licensed) by third parties who the Company has an agreement with to
license, develop, finance (either debt or equity) and/or enforce such third
party patents (the “Additional Patents”).  All such Incentive Compensation
payable to Executive pursuant to this Section 5(b)(ii) shall be referred to as
"Royalty Incentive Compensation".  All Royalty
 
 
- 2 -

--------------------------------------------------------------------------------

 
Incentive Compensation shall be paid to Executive before deduction of payments
by the Company to third parties including, but not limited to, legal fees and
expenses and other fees or expenses (related to licensing and enforcement
activities) payable to third parties except with respect to the 10% Royalty
Incentive Compensation and 10% Additional Incentive Compensation payable to
Executive with respect to Additional Patents pursuant to this Section 5(b)(ii)
and Section 5(b)(iii) hereof (the “10% Interest”) all legal fees and litigation
expenses (related to licensing and enforcement activities) shall be deducted
before payment of the 10% Interest; provided, however, in no event shall
Executive receive less than 6.25% of the gross royalties and other payments
received by the Company (the “10% Net Interest”).  The Royalty
Incentive Compensation shall be paid to Executive within 10 days of the end of
each calendar month.  For purposes of Section 5 hereof, Company shall include
any wholly owned subsidiary of the Company and any entity of which the Company
owns more than 50% of the outstanding voting shares; provided, that, in such
instance for purposes of calculating the Royalty Incentive Compensation and
Additional Incentive Compensation (payable pursuant to Section 5(b)(iii) hereof)
the amount of royalties or other payments received by the Company shall be
deemed to equal such proceeds times the Company's percentage ownership of such
majority owned entity.  In addition, all references in Section 5 hereof to
Remote Power Patent and Additional Patents shall include any extensions,
divisionals, continuations, continuations in-part, reissues, reexaminations,
substitutions and foreign counterparts of such patents.
 
(iii) In addition, during the Term of Employment, Executive shall be entitled to
additional Incentive Compensation (the "Additional Incentive Compensation")
equal to (a) 5% of the gross proceeds from the sale of the Company’s Remote
Power Patent and a 10% Net Interest in the proceeds from the sale of any of the
Additional Patents, and (b) 5% of the Acquisition Proceeds derived from a Remote
Power Patent Litigation (as defined below) and 10% of the Acquisition Proceeds
derived from an Additional Patents Litigation (as defined below).  For purposes
hereof, "Acquisition Proceeds" means the gross amount paid to acquire the
Company by way of (1) a merger with or into another corporation or entity with
the result that the then existing stockholders of the Company immediately prior
to such acquisition hold less than 50% of the combined voting power of the then
outstanding securities of the surviving entity in such transaction, (2) the sale
of substantially all assets of the Company, or (3) the acquisition of an equity
interest in the Company; provided, that, such acquisition (under Section
5(b)(iii)(b) (1), (2) or (3) above) (i) involves as the acquiring entity a
defendant (or its affiliate) in a patent infringement lawsuit involving the
Remote Power Patent (the "Remote Power Patent Litigation") or any Additional
Patents (the "Additional Patents Litigation") and (ii) is part of or results
directly from a settlement, partial settlement, judgment, or other resolution of
such litigation.  For purposes hereof, the amount of any Acquisition Proceeds
shall be deemed to be the total amount paid in connection with the acquisition
including cash, the fair market value of any non-cash assets (such as securities
or other non-cash consideration), plus any liabilities assumed by the acquiring
entity as part of the acquisition less (i) the discounted fair market value as
determined by a qualified independent third party (chosen by the Company and th
cost of which is borne by the Company) of any future royalties or other payments
payable to the Company from license agreements in effect at the time of the
acquisition, to the extent such future royalties or other payments are
transferred to the acquiring entity as part of the acquisition ("License
Agreement Assets"), and (ii) the fair market value of any other assets, other
than the patent(s) at issue in the Remote Power Patent Litigation or Additional
Patents Litigation (as the case may be) and the License Agreement Assets,
transferred to, or acquired by, the acquiring entity as part of the
acquisition.  Such Additional Incentive Compensation shall be paid within ten
(10) days of the closing of any such transaction.
 
 
- 3 -

--------------------------------------------------------------------------------

 
(c) Notwithstanding the foregoing provisions of Section 5 hereof, the Royalty
Incentive Compensation (payable pursuant to Section 5(b)(ii) hereof) and the
Additional Incentive Compensation (payable pursuant to Section 5(b)(iii) hereof)
shall continue to be paid to Executive for the life of each of the Remote Power
Patent and the Additional Patents during the Term of Employment or at anytime
thereafter whether Executive is employed by the Company or not; provided, that,
Executive’s employment has not been terminated by the Company for Cause as
defined in Section 9(a) hereof or terminated by Executive without Good Reason as
defined in Section 10 hereof.  At such time that Executive is no longer employed
by the Company, to the extent there is incentive compensation (Royalty Incentive
Compensation or Additional Incentive Compensation) payable to Executive in
accordance with this Section 5(c), such compensation shall be paid at such time
as provided in Section 5(b)(ii) or 5(b)(iii), as the case may be, and Executive
shall be provided with a report with each such payment which shall include the
basis of the calculation of such incentive compensation in sufficient
detail.  In addition, in such circumstance, Executive, including his agents and
representatives, shall have the right to review the Company's books and records
pertaining to such calculation of incentive compensation on reasonable notice to
the Company.
 
(d) In the event the Company enters into a definitive agreement (the “Definitive
Agreement”) with respect to an Acquisition Transaction (as defined below), at
the option of the Company exercisable at any time prior to five (5) days before
the closing of the Acquisition Transaction, upon notice to Executive the Company
may elect to extinguish Executive’s  right to receive Royalty Incentive
Compensation or Additional Incentive Compensation under Section 5 hereof
(effective upon consummation of the Acquisition Transaction) by a lump sum
payment to Executive at the closing of the Acquisition Transaction of an amount
equal to the fair market value of such compensation to be mutually agreed upon
by the Company and Executive or, if no such mutual agreement is reached within
15 days after execution of the Definitive Agreement, an amount equal to the fair
market value of such Royalty Compensation and Additional Incentive Compensation
as determined by a qualified independent third party expert chosen by the
Company which valuation shall be binding upon parties hereto and the cost of
which will be paid by the Company.  For purposes hereof an “Acquisition
Transaction” shall be defined as (i) a merger of the Company with the result
that the then existing stockholders of the Company immediately prior to such
merger hold less than 50% of the combined voting power of the then outstanding
securities of the surviving entity of the merger or (ii) the sale of
substantially all of the assets of the Company.
 
SECTION 6.   Equity.  The Company recognizes that equity participation in the
Company through the grant of options is an important part of
compensation.  Accordingly, on the Commencement Date, the Company shall grant to
Executive a ten (10) year stock option to purchase 500,000 shares of the
Company’s common stock which shares shall vest over a three (3) year period in
equal quarterly installments of 41,667 shares beginning November 30, 2012
through August 31, 2015, subject to accelerated vesting in the event of a change
of control (as defined in the form of Option attached hereto as Exhibit A);
provided, that, Executive shall forfeit the balance of unvested shares (subject
to the Option) if his employment has been terminated by the Company for Cause as
defined in Section 9(a) hereof or terminated by Executive without Good Reason as
defined in Section 10 hereof (collectively, the “Options”).  The exercise price
per share of the Options shall equal the closing price of the Company’s common
stock on the date of grant of the Options (the Commencement
Date).  Acknowledging that the Company may adopt a new Stock Incentive Plan (the
"Plan") in the future, Executive may elect to exchange the Options for other
securities under the Plan on terms subject to the approval of the Board.  The
Company agrees to file an amendment to its Registration Statement on Form S-8,
within 90 days as so directed by Executive, to register the shares underlying
the Options issued on the date hereof pursuant to this Section 6 hereof.
 
 
- 4 -

--------------------------------------------------------------------------------

 
SECTION 7.   Business Expenses; Benefits.
 
(a) The Company shall reimburse Executive, in accordance with the practice from
time to time for executive officers of the Company, for all reasonable and
necessary expenses and other disbursements incurred by Executive for or on
behalf of the Company in the performance of Executive's duties
hereunder.  Executive shall provide such appropriate documentation of expenses
and disbursements as may from time to time be required by the Company.
 
(b) Notwithstanding anything to the contrary in this Agreement, all taxable
reimbursements provided under this Agreement that are subject to Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and other
guidance promulgated thereunder (“Code Section 409A”) shall be made in
accordance with the requirements of Code Section 409A.  The amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year.  Reimbursement of an
eligible expense shall be made in accordance with the Company’s policies and
practices and as otherwise provided herein, provided, that, in no event shall
reimbursement be made after the last day of the year following the year in which
the expense was incurred.  The right to reimbursement is not subject to
liquidation or exchange for another benefit.
 
(c) During the Term of Employment, Executive shall be entitled to four (4) weeks
vacation per year.
 
(d) During the Term of Employment, Executive shall be entitled to participate in
the group health, life, dental and disability insurance benefits, and retirement
plan benefits made available from time to time for its executive officers and
other employees.
 
SECTION 8.   Involuntary Termination.
 
(a) If Executive is incapacitated or disabled to the extent he cannot perform
his duties under this Agreement for twelve (12) consecutive weeks, or for a
cumulative total of six (6) months in any calendar year (such condition being
hereinafter referred to as a "Disability"), the Term of Employment and
employment of the Executive under this Agreement shall cease (such termination,
as well as a termination under Section 8(b), being hereinafter referred to as an
"Involuntary Termination") and Executive shall be entitled to receive the
benefits payable under any disability policy maintained by the Company on his
behalf and in accordance with Section 11(b) hereof.
 
(b) If Executive dies during the Term of Employment, the Term of Employment and
Executive's employment hereunder shall cease as of the date of the Executive's
death and Executive shall be entitled to receive the benefits payable in
accordance with Section 11(b) hereof.
 
SECTION 9.   Termination by the Company.
 
(a) Termination For Cause. The Company may terminate the Term of Employment and
the employment of the Executive hereunder at any time for Cause (as hereinafter
defined) (such termination being referred to herein as a "Termination For
Cause") by giving Executive written notice of such termination, effective
immediately upon the
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
giving of such notice to Executive. As used in this Agreement, "Cause" means the
Executive's (a) commission of an act (i) constituting a felony or (ii) involving
fraud, moral turpitude, theft or dishonesty which is not a felony and which
materially adversely affects the Company or could reasonably be expected to
materially adversely affect the Company, (b) repeated failure to be reasonably
available to perform his duties (other than as a result of illness or
incapacity), which, if curable, shall not have been cured within 30 days of
written notice thereof from the Company, (c) repeated failure to follow the
lawful directions of the Board, which, if curable, shall not have been cured
within 30 days of written notice thereof from the Company, or (d) material
breach of the terms and provisions of this Agreement or any agreement with the
Company which, if curable, shall not have been cured within 30 days of written
notice thereof from the Company.
 
(b) Termination Other Than for Cause.  The Company may terminate the Term of
Employment and the employment of Executive hereunder at any time other than for
Cause as defined in Section 9(a) above (such termination shall be defined as a
“Termination Other Than for Cause”) by giving Executive written notice of such
termination, which notice shall be effective thirty (30) days after the giving
of such notice or such later date set forth therein.
 
SECTION 10.   Termination by Executive.  If at any time during the Term of
Employment, Executive elects to terminate Executive’s employment with the
Company (other than for "Good Reason", as defined below), then the Company’s
obligations to Executive under this Agreement shall be as set forth in Section
11(e) hereof and such termination by Executive shall constitute a breach of this
Agreement.  If Executive elects to terminate Executive’s employment with the
Company for Good Reason, then the Company shall pay Executive the amounts set
forth in Section 11(d) hereof.  For the purpose of this Section, "Good Reason"
means (i) any material diminution of duties inconsistent with Executive's title,
authority, duties and responsibilities as Chairman and Chief Executive Officer
(not continuing to serve as Chairman of the Board of Directors shall not
constitute “Good Reason”); (ii) any reduction of or failure to pay Executive
compensation provided for herein, which non-payment continues for a period of
thirty (30) days following written notice to the Company by Executive of such
non-payment, except to the extent Executive consents in writing to any
reduction, deferral or waiver of compensation; (iii) any relocation of the
principal location of Executive's employment more than 100 miles from the
Corporation's current headquarters in New York, New York without Executive's
prior written consent; or (iv) any material breach by the Company of its
obligations under this Agreement that is not cured (if curable) within thirty
(30) days after receipt of notice thereof.
 
SECTION 11.   Effect of Termination.
 
(a) Upon the termination of the Term of Employment and Executive's employment
hereunder due to a Termination for Cause (as defined in Section 9(a) above),
Executive shall not have any further rights or claims against the Company under
this Agreement, except the right to receive (i) the unpaid portion, if any, of
(a) the Base Salary provided for in Section 5(a), computed on a pro rata basis
through the Termination Date and (b) the Target Bonus provided for in Section
5(b)(ii) only if Executive has been employed through the calendar year in which
termination occurs and the Target Bonus has been approved by the Board and not
yet paid as of the Termination Date, and (c) the Royalty Incentive Compensation
and Additional Incentive Compensation provided for in Section 5(b)(ii) and
5(b)(iii) earned and not yet paid prior to the Termination Date, (ii) any unpaid
accrued benefits of Executive pursuant to Section 7(a) hereof, (iii)
reimbursement for any expenses through the Termination Date for which Executive
shall not have been reimbursed as provided in Section 7(a), and (iv) Executive’s
rights under the vested portion of any options or warrants issued to Executive
(or his affiliate CMH Capital Management Corp.) by the Company including the
Options issued in accordance with Section 6 hereof (collectively, the “Aggregate
Derivative Securities”).
 
 
- 6 -

--------------------------------------------------------------------------------

 
(b) Upon the termination of Executive's employment hereunder due to an
Involuntary Termination, neither Executive nor his beneficiary or estate shall
have any further rights or claims against the Company under this Agreement
except the right to receive (i) the amounts set forth in Section 11(a), (ii) the
Target Bonus pro-rated for the calendar year (based on $150,000) through the
date of the Involuntary Termination; provided, that, Executive has satisfied the
performance criteria established by the Board for the calendar year in which the
Involuntary Termination occurs on a pro-rated basis through the calendar quarter
in which such termination occurs, (iii) Royalty Incentive Compensation and
Additional Incentive Compensation payable in accordance with Section 5(c)
hereof, and (iv) the accelerated vesting of all of the Aggregate Derivative
Securities that would have vested twelve (12) months from the date of
Involuntary Termination.
 
(c) Upon the termination of Executive’s employment upon a Termination Other Than
for Cause (as defined in Section 9(b) above), neither Executive nor his
beneficiary nor his estate shall have any rights or claims against the Company
except to receive (i) the amounts set forth in 11(b), including but not limited
to the Royalty Incentive Compensation and Additional Incentive Compensation
payable in accordance with Section 5(c) hereof, (ii) a severance equal to twelve
(12) months Base Salary as in effect at the time of the Termination Other Than
for Cause, such sum to be paid in a lump sum payment upon termination and (iii)
accelerated vesting of all of the Aggregate Derivative Securities that would
have vested for the balance of the exercise period for all such Aggregate
Derivative Securities.
 
(d) Upon the termination of Executive’s employment by Executive for Good Reason
(as defined in Section 10 above), neither Executive nor his beneficiary or
estate shall have any further rights or claims against the Company under this
Agreement, except the right to receive the amounts set forth in Section 11(c).
 
(e) Upon the termination of Executive’s employment by Executive (other than for
Good Reason), neither Executive nor his beneficiary or estate shall have any
further rights or claims against the Company under this Agreement, except the
right to receive the amounts set forth in Section 11(a).
 
SECTION 12.   Code Section 409A.
 
(a) It is intended that this Agreement shall comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance promulgated thereunder (“Code Section 409A”), or
be exempt from the application of Code Section 409A.  It is intended that the
severance payments described in Section 11(c)(ii) be exempt from the application
of Code Section 409A.  For purposes of Code Section 409A, the right to a series
of installment payments hereunder (including pursuant to Section 11 above) shall
be treated as a right to a series of separate payments.  In no event may
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.  Notwithstanding any provision in this Agreement to the
contrary, any references to termination of employment or date of termination
shall mean and refer to “separation from service” and the date of such
“separation from service” as that term is defined in Code Section 409A.
 
(b) Notwithstanding any other provision of this Agreement to the contrary, if
Executive is considered a “specified employee” for purposes of Code Section 409A
at the time of his “separation from service”, any payment that constitutes
“deferred compensation” within the meaning of Code Section 409A that is
otherwise due to the Executive as a result of such Executive’s “separation from
service” under this Agreement during the six-month period immediately following
Executive’s “separation from service” shall be accumulated and paid to the
Executive on the first day of the seventh month following such “separation from
service” (“Delayed Payment Date”), provided that if the Executive dies prior to
the payment of such amounts, such amounts shall be paid to the personal
representative of his estate on the first to occur of the Delayed Payment Date
or 10 days following the date of Executive’s death.
 
SECTION 13.   Insurance. The Company may, for its own benefit, in its sole
discretion, and at its sole cost and expense, maintain "key-man" life and
disability insurance policies covering Executive.  Executive will cooperate with
the Company and provide such information or other assistance as the Company may
reasonably request in connection with the Company's obtaining and maintaining
such policies.
 
 
- 7 -

--------------------------------------------------------------------------------

 
SECTION 14.   Disclosure of Information. Executive will not, either during the
Term of Employment or at any time thereafter, divulge, publish, communicate,
furnish or make accessible to anyone (other than in furtherance of the purposes
of the Company) any knowledge or information with respect to the Company’s
confidential, secret or proprietary information or assets,  or with respect to
any other confidential, secret or proprietary aspects of the business,
activities or intellectual property of the Company including, without
limitation, (a) patents and related confidential information, terms of patent
acquisition contracts or licensing arrangements, or other technical data
pertaining to the Company’s patents or other intellectual property (whether or
not subject to patent, trademark or copyright protection) or the patents or
other intellectual property of third parties who the Company has an agreement
with to license, develop, finance (debt or equity) and/or enforce such third
party intellectual property or (b) business strategies and plans including, but
not limited to, litigation strategies and potential patent acquisitions; except
as such items set forth in clauses (a) and (b) above may already be in the
public domain through no fault of Executive (all of the foregoing items set
forth in clauses (a) and (b) being referred to herein collectively as
“Confidential Property”) or except as otherwise required by law.  In the event
that Executive becomes legally compelled to disclose any Confidential Property,
Executive shall advise the Company as soon as practicable so that the Company
may seek a protective order or other appropriate remedy.  In addition, Executive
agrees to cooperate in the Company’s effort, at the Company’s expense, to obtain
a protective order or other appropriate remedy.  Upon the termination of the
Term of Employment, Executive shall return to the Company all property
(including Confidential Property) of the Company (or any subsidiary or affiliate
thereof) then in the possession of Executive and all books, records, computer
tapes or discs and all other material containing non-public information
concerning the business or affairs of the Company or any subsidiary or affiliate
thereof.
 
SECTION 15.   Right to Inventions.  (a) Executive shall promptly disclose, grant
and assign to the Company for its sole use and benefit any and all marks,
designs, logos, inventions, improvements, technical information and suggestions
relating in any way to the business conducted by the Company, which he may
develop or which may be acquired by Executive during the Term of Employment
(whether or not during usual working hours), together with all trademarks,
patent applications, letters, patent, copyrights and reissues thereof that may
at any time be granted for or upon any such mark, design, logo, invention,
improvement or technical information (collectively, "Inventions"). In connection
therewith, Executive shall (at the Company's sole cost and expense) take all
actions reasonably necessary or desirable to assign and/or confirm the
assignment of any Invention to the Company.
 
(b) To the extent any of the rights, title and interest in and to Inventions
cannot be assigned by Executive to the Company, Executive hereby grants to the
Company an exclusive, royalty-free, transferable, irrevocable, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to practice
such non-assignable rights, title and interest.  To the extent any of the
rights, title and interest in and to Inventions can be neither assigned nor
licensed by Executive to the Company, Executive hereby irrevocably waives and
agrees never to assert such non-assignable and non-licensable rights, title and
interest against the Company or any of the Company’s successors in interest to
such non-assignable and non-licensable rights.  Executive hereby grants to the
Company or the Company’s designees a royalty free, irrevocable, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
practice all applicable patent, copyright, moral right, mask work, trade secret
and other intellectual property rights relating to any prior inventions which
Executive incorporates, or permits to be incorporated, in any
Inventions.  Notwithstanding the foregoing, Executive agrees that he will not
incorporate, or permit to be incorporated, any prior inventions of Executive in
any Inventions without the Company’s prior written consent.
 
SECTION 16.   Future Innovations. Executive recognizes that Inventions or
Confidential Property relating to his activities while working for the Company
and conceived, reduced to practice, created, derived, developed, or made by
Executive, alone or with others, within three (3) months after termination of
his employment may have been conceived, reduced to practice, created, derived,
developed, or made, as applicable, in significant part while employed by the
Company.  Accordingly, Executive agrees that such Inventions or Confidential
Property shall be presumed to have been conceived, reduced to practice, created,
derived, developed, or made, as applicable, during his employment with the
Company and are to be promptly assigned to the Company unless and until
Executive has established the contrary by written evidence satisfying the clear
and convincing standard of proof.
 
 
- 8 -

--------------------------------------------------------------------------------

 
SECTION 17.   Cooperation in Perfecting Rights to Proprietary Information and
Innovations.
 
(a) Executive agrees to perform, during and after his employment, all acts
deemed necessary or desirable by the Company to permit and assist the Company
(during any period after Executive’s termination of employment with the Company,
subject to Executive’s obligations to his then employer, if any), at the
Company’s expense, in obtaining and enforcing the full benefits, enjoyment,
rights and title throughout the world in the Inventions or Confidential Property
assigned or licensed to, or whose rights are irrevocably waived and shall not be
asserted against, the Company under this Agreement. Such acts may include, but
are not limited to, execution of documents and assistance or cooperation (i) in
the filing, prosecution, registration, and memorialization of assignment of any
applicable patents, copyrights, mask work, or other applications, (ii) in the
enforcement of any applicable patents, copyrights, mask work, moral rights,
trade secrets, or other proprietary rights, and (iii) in other legal proceedings
related to the Inventions or Confidential Property.
 
(b) In the event that the Company is unable (after reasonable efforts) to secure
Executive’s signature to any document required to file, prosecute, register, or
memorialize the assignment of any patent, copyright, mask work or other
applications or to enforce any patent, copyright, mask work, moral right, trade
secret or other proprietary right under any Inventions (including derivative
works, improvements, renewals, extensions, continuations, divisionals,
continuations in part, continuing patent applications, reissues, and
reexaminations thereof), Executive hereby irrevocably designates and appoints
the Company and the Company’s duly authorized officers and agents as his agents
and attorneys-in-fact to act for and on his behalf and instead of him, (i) to
execute, file, prosecute, register and memorialize the assignment of any such
application, (ii) to execute and file any documentation required for such
enforcement, and (iii) to do all other lawfully permitted acts to further the
filing, prosecution, registration, memorialization of assignment, issuance, and
enforcement of patents, copyrights, mask works, moral rights, trade secrets or
other rights under Inventions, all with the same legal force and effect as if
executed by Executive.
 
SECTION 18.   Restrictive Covenant.
 
(a) The Company is in the business of the acquisition, development, licensing
and enforcement of its intellectual property as well as the intellectual
property of third parties who the Company has entered into agreements with to
license, develop, finance (debt or equity) and/or enforce their intellectual
property (the “Business”). Executive acknowledges and recognizes that the
Business may be conducted throughout the world, and Executive further
acknowledges and recognizes the highly competitive nature of the Company's
Business.  Accordingly, in consideration of the premises contained herein, the
consideration to be received hereunder, Executive shall not, during the
Non-Competition Period (as defined below): (i) directly or indirectly engage,
whether or not such engagement shall be as a partner, stockholder, officer,
director, affiliate or other participant, in any Competitive Business (as
defined below), or represent in any way any Competitive Business, whether or not
such engagement or representation shall be for profit, (ii) interfere with,
disrupt or attempt to disrupt the relationship, contractual or otherwise,
between the Company and any other person or entity, including, without
limitation, any licensee, customer, supplier, employee or consultant of the
Company, (iii) induce any employee or consultant of the Company to terminate his
employment or consultancy with the Company or to engage in any Competitive
Business in any manner described in the foregoing clause (i), or (iv)
affirmatively assist or induce any other person or entity to engage in any
Competitive Business in any manner described in the foregoing clause (i).
Anything contained in this Section 18 to the contrary notwithstanding, an
investment by Executive in any publicly traded company engaged in a Competitive
Business in which Executive and his affiliates exercise no operational or
strategic control and which constitutes less than 5% of the outstanding shares
of such entity shall not constitute a breach of this Section 18.
 
 
- 9 -

--------------------------------------------------------------------------------

 
(b) As used herein, "Non-Competition Period" shall mean the period commencing on
the date hereof and terminating on the Termination Date; provided, however, that
(i) if the Term of Employment shall have been Terminated Other Than For Cause by
the Company pursuant to Section 9(b) hereof, then the “Non-Competition Period”
shall mean the period commencing on the date hereof and ending twelve (12)
months thereafter; provided Executive is paid the severance equal to twelve (12)
months Base Salary as provided in Section 11(c) hereof and (ii) if the Term of
Employment shall have been terminated for Cause by the Company pursuant to
Section 9(a) hereof or without Good Reason by Executive pursuant to Section 10
hereof, then the "Non-Competition Period" shall mean the period commencing on
the date hereof and ending on the second anniversary of the Termination
Date.  "Competitive Business" shall mean any entity throughout the world (i)
engaged in the acquisition, development, licensing, financing or enforcement of
patents, (ii) any entity in which the Company has acquired patents from and/or
entered into an agreement with to license, finance (either equity or debt)
and/or enforce such third party patents, and (iii) any entity engaged in a
business competitive with any business then engaged in by the Company.
 
(c) Executive understands that the foregoing restrictions may limit his ability
to earn a livelihood in a business similar to the business of the Company, but
he nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder and pursuant to other agreements between the Company and
Executive to justify clearly such restrictions which, in any event (given his
education, skills and ability), Executive does not believe would prevent him
from earning a living.
 
SECTION 19.   Enforcement; Severability; Etc.  It is the desire and intent of
the parties that the provisions of this Agreement shall be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Agreement shall be adjudicated to be invalid or unenforceable,
such provision shall be deemed amended to (a) delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made or (b) otherwise to render it enforceable in
such jurisdiction.
 
SECTION 20.   Remedies.  Executive acknowledges and understands that the
provisions of this Agreement are of a special and unique nature, the loss of
which cannot be adequately compensated for in damages by an action at law, and
that the breach or threatened breach of the provisions of this Agreement would
cause the Company irreparable harm. In the event of a breach or threatened
breach by Executive of the provisions of this Agreement, the Company shall be
entitled to an injunction restraining him from such breach. Nothing contained in
this Agreement shall be construed as prohibiting the Company from or limiting
the Company in pursuing any other remedies available for any breach or
threatened breach of this Agreement.
 
 
- 10 -

--------------------------------------------------------------------------------

 
SECTION 21.   Notices. All notices, claims, certificates, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by a
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
 
if to the Company, to:
Network-1 Security Solutions, Inc.

445 Park Avenue, Suite 1020
New York, New York 10022
Telecopier: 917-322-2105
Telephone:  (212) 829-5770


with copies to:
Eiseman Levine Lehrhaupt & Kakoyiannis, P.C.

805 Third Avenue
New York, New York 10022
Telecopier: (212) 355-4608
Telephone: (212) 752-1000
Attention:    Sam Schwartz, Esq.


if to Executive, to:
Corey M. Horowitz

 
6 Brooklawn Drive

 
Westport, Connecticut 06880

 
Telephone:    (917) 692-0000



or to such other address as the party to whom notice is to be given may have
furnished to the other party or parties in writing in accordance herewith. Any
such notice or communication shall be deemed to have been received (a) in the
case of personal delivery, on the date of such delivery, (b) in the case of
nationally-recognized overnight courier, on the next business day after the date
when sent, (c) in the case of telecopy transmission, when received, and (d) in
the case of mailing, on the third business day following that on which the piece
of mail containing such communication is posted.
 
SECTION 22.   Binding Agreement; Benefit.  The provisions of this Agreement will
be binding upon, and will inure to the benefit of, the respective heirs, legal
representatives, successors and assigns of the parties.
 
SECTION 23.   Governing Law.  This Agreement will be governed by, construed and
enforced in accordance with, the laws of the State of New York without giving
effect to principles of conflicts of laws.
 
SECTION 24.   Waiver of Breach.  The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other breach.
 
SECTION 25.   Entire Agreement; Amendments. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements or understandings, whether written or oral,
between the parties with respect thereto.  This Agreement may be amended only by
an agreement in writing signed by the parties.
 
 
- 11 -

--------------------------------------------------------------------------------

 
SECTION 26.   Survival of Provisions.  Neither the termination of this
Agreement, nor of Executive’s employment hereunder, shall terminate or affect in
any manner any provisions of this Agreement that is intended by its terms to
survive such termination, including, without limitation, the provisions of
Sections 5(c), 5(d), 11, 14, 15, 16, 17 and 18.
 
SECTION 27.   Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
SECTION 28.   Assignment. This Agreement is personal in its nature and the
parties shall not, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder.
 
SECTION 29.   Gender. Any reference to the masculine gender shall be deemed to
include the feminine and neuter genders unless the context otherwise requires.
 
SECTION 30.   Counterparts. This Agreement may be executed in counterparts, and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.
 
NETWORK-1 SECURITY SOLUTIONS, INC.




By:        /s/  David C. Kahn                                
David C. Kahn, Chief Financial Officer






EXECUTIVE




  /s/  Corey M. Horowitz                        
  Corey M. Horowitz
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
- 13 -

--------------------------------------------------------------------------------

 
Exhibit A
 
STOCK OPTION AGREEMENT
 
STOCK OPTION AGREEMENT, dated as of November __, 2012 (this " Stock Option
Agreement") by and between Network-1 Security Solutions, Inc., a Delaware
corporation with principal executive offices a 445 Park Avenue, Suite 1020, New
York, New York 10022 ("Network-1"), and Corey M. Horowitz, residing at 6
Brooklawn Drive, Westport, Connecticut 06880 (“Horowitz”).
 
WHEREAS, in accordance with Section 6(a) of the Employment Agreement, dated
November 1, 2012 between the Company and Horowitz (the “Employment Agreement”),
the Company agreed, to issue to Horowitz an option to purchase 500,000 shares of
the Company’s common stock, upon the terms and conditions set forth herein; and
 
NOW THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements contained herein and in the
Employment Agreement, and intending to be legally bound hereby, the parties
hereto agree as follows:
 
SECTION 1.   Grant of Option.
 
Network-1 hereby grants to Horowitz an option (the "Option") to purchase, out of
its authorized but unissued shares of common stock (the "Common Stock"), 500,000
shares of Common Stock (the shares of Common Stock purchased or purchasable
pursuant to the Option, subject to adjustment as set forth herein, being
referred to as the "Option Shares"), at an exercise price per share equal to
$_____ (such exercise price, subject to adjustment as set forth herein, being
referred to as the "Exercise Price", or in the aggregate, the “Aggregate
Exercise Price”).  Horowitz and/or his transferees or assigns are hereinafter
referred to as “Holder”.
 
SECTION 2.   Term and Exercise of Option.
 
(a) The Option granted hereby shall vest on a calendar quarterly basis in equal
shares of 41,667 beginning November 1, 2012 through August 31, 2015.  This
Option may be exercised in whole or in part as to vested Option Shares at any
time through November 1, 2022 (the “Expiration Date”) by Holder’s presentation
of this Option, with the Exercise Form attached hereto duly executed, at
Network-1’s office (or such office or agent of Network-1 as it may designate in
writing to the Holder hereof by notice pursuant to Section 13 hereof),
specifying the number of Option Shares as to which the Option is being
exercised.
 
(b) In the event of (i) a “change of control” (as hereinafter defined) of
Network-1 at any time prior to the Expiration Date, this Option may, from and
after such date, and notwithstanding Section 2(a) hereof, be exercised for up to
100% of the total number of shares then subject to the Option minus the number
of shares previously purchased upon exercise of the Option (as adjusted for any
changes in the outstanding Common Stock by reason of a stock dividend, stock
split, combination of shares, recapitalization, merger, consolidation, transfer
of assets, reorganization, conversion or what the Board of Directors deems in
its sole discretion to be similar circumstances).
 
 
A-1

--------------------------------------------------------------------------------

 
(c) A “Change of Control” shall be deemed to have occurred upon the happening of
any of the following events: (i) the shareholders of Network-1 approve a merger
of consolidation of Network-1 with any other entity, other than a merger or
consolidation which would result in the voting securities of Network-1
outstanding immediately prior thereto continuing to represent more than fifty
percent (50%) of the total voting power represented by the voting securities of
Network-1 or such surviving entity outstanding immediately after such merger or
consolidation, or the shareholders of Network-1 approve a plan of complete
liquidation of Network-1 or consummate the sale or disposition by Network-1 of
all or substantially all of Network-1’s assets (other than to a subsidiary or
subsidiaries) or (ii) any other event deemed to constitute a “Change of Control”
by the Compensation Committee or the Board of Directors of Network-1.
 
SECTION 3.   Issuance of Option Shares; Cashless Exercise
 
(a) Upon surrender of the Option and payment of the Exercise Price as provided
herein, Network-1 shall issue and deliver with all reasonable dispatch the
certificate(s) for the Option Shares to or upon the written order of the Holder
and in such name or names as the Holder may designate.  Such certificate(s)
shall represent the number of Option Shares issuable upon the exercise of the
Option, together with a cash amount in respect of any fraction of a share
otherwise issuable upon such exercise.
 
(b) In lieu of paying the Aggregate Exercise Price in cash and/or upon exercise
of the Option, the Holder may elect a “cashless exercise” in which event the
Holder will receive upon exercise a reduced number of Option Shares equal to (i)
the number of Option Shares that would be issuable pursuant to the Option upon
payment of the Aggregate Exercise Price minus (ii) the number of Option Shares
that have an aggregate Market Price (as defined below) equal to the Aggregate
Exercise Price.
 
(c) Unless otherwise provided herein, for purposes of any computations made in
this Stock Option Agreement, "Market Price" per share of shares of Common Stock
on any date shall be: (i) if the shares of Common Stock are listed or admitted
for trading on any national securities exchange, the last reported sales price
as reported on such national securities exchange; (ii) if the shares of Common
Stock are not listed or admitted for trading on any national securities
exchange, the average of the last reported closing bid and asked quotation for
the shares of Common Stock as reported on the Nasdaq Stock Market’s National
Market (“NNM”) or Nasdaq Stock Market’s Small Cap Market (“NSM”) or a comparable
service if NNM or NSM are not reporting such information; (iii) if the shares of
Common Stock are not listed or admitted for trading on any national securities
exchange, NNM or NSM or a comparable system, the last reported daily closing
price for the shares of Common Stock as reported on the Over-The Counter
Bulletin Board ("OTCBB"), or a comparable service if the OTCBB is not reporting
such information, or (iv) if the shares of Common Stock are not listed or
admitted for trading on any national securities exchange or NNM, quoted by NSM
or quoted and reported on the OTCBB or a comparable system, the fair market
value of such shares as determined in good faith by the Board of Directors of
Network-1.
 
(d) Certificates representing the Option Shares shall be deemed to have been
issued and the person so designated to be named therein shall be deemed to have
become a holder of record of such Option Shares as of the date of the surrender
of the Option and payment of the Aggregate Exercise Price as provided herein;
notwithstanding that the transfer books for the Option Shares or other classes
of stock purchasable upon the exercise of the
 
 
A-2

--------------------------------------------------------------------------------

 
Option shall then be closed or the certificate(s) for the Option Shares in
respect of which the Option is then exercised shall not then have been actually
delivered to the Holder.  As soon as practicable after each such exercise of the
Option, Network-1 shall issue and deliver the certificate(s) for the Option
Shares issuable upon such exercise, registered as requested.  In the event that
only a portion of the Option is exercised at any time prior to the close of
business on the Expiration Date, a new option shall be issued to the Holder for
the remaining number of Option Shares purchasable pursuant hereto.  Network-1
shall cancel the Option when they are surrendered upon exercise.
 
(e) Prior to due presentment for registration of transfer of the Option,
Network-1 shall deem and treat the Holder as the absolute owner of the Option
(notwithstanding any notation of ownership or other writing on this Option
Agreement made by anyone other than Network-1) for the purpose of any exercise
hereof or any distribution to the Holder and for all other purposes, and
Network-1 shall not be affected by any notice to the contrary.
 
SECTION 4.   Lost, Stolen, or Mutilated Option
 
In case this Option shall be mutilated, lost, stolen or destroyed, Network-1
shall issue and deliver, in exchange and substitution for and upon cancellation
of the mutilated Option, or in lieu of and substitution for the Option lost,
stolen or destroyed, a new Option of like tenor and representing an equivalent
number of Option Shares purchasable upon exercise, but only upon receipt of
evidence reasonably satisfactory to Network-1 of such mutilation, loss, theft or
destruction of such Option and reasonable indemnity, if requested, also
reasonably satisfactory to Network-1.  No bond or other security shall be
required from Holder in connection with the replacement by Network-1 of a lost,
stolen or mutilated warrant certificate.
 
SECTION 5.   Rights Upon Expiration
 
Unless the Option is surrendered and payment made for the Option Shares as
herein provided before the close of business on the Expiration Date, this Option
will become wholly void and all rights evidenced hereby will terminate after
such time.
 
SECTION 6.   Exchange of Option
 
This Option may be exchanged for a number of Options of the same tenor as this
Option for the purchase in the aggregate of the same number of Option Shares of
Network-1 as are purchasable upon the exercise of this Option, upon surrender
hereof at the office of Network-1 with written instructions as to the
denominations of the Options to be issued in exchange.
 
SECTION 7.   Adjustment for Certain Events
 
(a) In case Network-1 shall at any time after the date hereof (i) declare a
dividend on its shares of Common Stock payable in shares of Network-1's capital
stock (whether in shares of Common Stock or of capital stock of any other
class), (ii) subdivide its outstanding shares of Common Stock, (iii) reverse
split its outstanding shares of Common Stock into a smaller number of shares, or
(iv) issue any shares of Network-1's capital stock in a reclassification of
shares of Common Stock (including any such reclassification in connection with a
consolidation or merger in which Network-1 is the continuing corporation), then,
in each case, the Exercise Price in effect at the time of the record date for
such dividend or of the effective date of such subdivision, reverse split or
reclassification, and/or the number and kind of shares of capital stock issuable
upon exercise of the Option on such date, shall be proportionately adjusted so
that the holder of the Option exercised after such time shall be entitled to
receive the aggregate number and kind of securities which, if such Option had
been exercised immediately prior to such date, such Holder would have owned upon
such exercise and been entitled to receive by virtue of such dividend,
subdivision, reverse split or reclassification.  Such adjustment shall be made
successively whenever any event listed above shall occur.
 
 
A-3

--------------------------------------------------------------------------------

 
(b) In case Network-1 shall fix a record date for the making of a distribution
to all holders Common Stock (including any such distribution made in connection
with a consolidation or merger in which Network-1 is the continuing corporation)
of evidences of indebtedness or assets (other than cash dividends or cash
distributions payable out of earnings, consolidated earnings, if Network-1 shall
have one or more subsidiaries, or earned surplus, or dividends payable in Common
Stock) or rights, options or warrants to subscribe for or purchase Common Stock,
then, in each case, the Exercise Price to be in effect after such record date
shall be determined by multiplying the Exercise Price in effect immediately
prior to such record date by a fraction, of which the numerator shall be the
current Market Price for one share of Common Stock on such record date less the
fair market value of the portion of the assets or evidences of indebtedness so
to be distributed or of such subscription rights, options or warrants applicable
to one share of Common Stock, and of which the denominator shall be the current
Market Price for one share of Common Stock.  In the event that Network-1 and the
Holder cannot agree as to such fair market value, such determination of fair
market value shall be made by an appraiser who shall be mutually selected by
Network-1 and the Holder, and the reasonable costs of such appraiser shall be
borne by Network-1.  Such adjustment shall be made successively whenever such a
record date is fixed, and in the event that such distribution is not so made,
the Exercise Price shall again be adjusted to be the Exercise Price which would
then be in effect if such record date had not been fixed.
 
(c) No adjustment in the Exercise Price shall be required unless such adjustment
would require a decrease of at least one cent ($0.01) in such price; provided,
however, that any adjustment which by reason of this Section 7(c) is not
required to be made shall be carried forward and taken into account in any
subsequent adjustment.  All calculations under this Section 7 shall be made to
the nearest cent or to the nearest one-hundredth of a share, as the case may be,
but in no event shall Network-1 be obligated to issue fractional shares of
Common Stock or fractional portions of any securities issuable upon the exercise
of the Option.
 
(d) In the event that at any time, as a result of an adjustment made pursuant to
Section 7 hereof, the Holder of the Option thereafter exercised shall become
entitled to receive any shares of capital stock, options, warrants or other
securities of Network-1 other than the shares of Common Stock, thereafter the
number of such other shares of capital stock, options, warrants or other
securities so receivable upon exercise of this Option shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the shares of Common Stock
contained in this Section 7, and the provisions of this Option Agreement with
respect to the shares of Common Stock shall apply, to the extent applicable, on
like terms to any such other shares of capital stock, options or warrants or
other securities.
 
(e) Upon each adjustment of the Exercise Price as a result of calculations made
in this Section 7, the Option outstanding immediately prior to the making of
such adjustment shall thereafter evidence the right to purchase, at the adjusted
Exercise Price, that number of Option Shares (calculated to the nearest
hundredth), obtained by (i) multiplying the number of Option Shares purchasable
upon exercise of the Option immediately prior to such adjustment of the Exercise
Price by the Exercise Price in effect immediately prior to such adjustment and
(ii) dividing the product so obtained by the Exercise Price in effect
immediately after such adjustment of the Exercise Price.
 
 
A-4

--------------------------------------------------------------------------------

 
(f) In case of any capital reorganization of Network-1 or of any
reclassification of shares of Common Stock (other than as a result of
subdivision or combination) or in case of the consolidation of Network-1 with,
or the merger of Network-1 into, any other corporation (other than a
consolidation or merger in which Network-1 is the continuing corporation) or of
the sale of the properties and assets of Network-1 as, or substantially as, an
entirety, the Option shall, after such reorganization, reclassification,
consolidation, merger or sale, be exercisable, upon the terms and conditions
specified herein, for the number of shares of Common Stock or other capital
stock, options or warrants or other securities or property to which a Holder (at
the time of such reorganization, reclassification, consolidation, merger or
sale) upon exercise of such Option would have been entitled upon such
reorganization, reclassification, consolidation, merger or sale; and in any such
case, if necessary, the provisions set forth in this Section 7(f) with respect
to the rights and interests thereafter of the Holder shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to any shares
of Common Stock or other capital stock or options, warrants or other securities
or property thereafter deliverable upon the exercise of the Option.  The
subdivision, reverse split or combination of shares of Common Stock at any time
outstanding into a greater or lesser number of shares shall not be deemed to be
a reclassification of the Common Stock for the purposes of this Section 7(f).
 
(g) In any case in which this Section 7 shall require that an adjustment in the
Exercise Price be made effective as of a record date for a specified event,
Network-1 may elect to defer until the occurrence of such event issuing to the
Holder, if such Holder exercised any portion of this Option after such record
date, shares of capital stock or other securities of Network-1, if any, issuable
upon such exercise over and above the shares of Common Stock or other securities
issuable, on the basis of the Exercise Price in effect prior to such adjustment;
provided, however, that Network-1 shall deliver to the holder a due bill or
other appropriate instrument evidencing such Holder's right to receive such
shares of Common Stock or other securities upon the occurrence of the event
requiring such adjustment.
 
(h) The Company may, at any time during the term of the Option, reduce the
Exercise Price to the then fair market value of the Common Stock.
 
SECTION 8.   Fractional Shares
 
Upon exercise of the Option, Network-1 shall not be required to issue fractional
shares of Common Stock or other capital stock.  In lieu of such fractional
shares, the Holder shall receive an amount in cash equal to the same fraction of
the (i) current Market Price of one whole share of Common Stock if clause (i),
(ii) or (iii) in the definition of Market Price in Section 3(c) hereof is
applicable or (ii) book value of one whole shares of Common Stock as reported in
Network-1's most recent audited financial statements if clause (iv) in the
definition of Market Price in Section 3 above is applicable.  All calculations
under Section 7 shall be made to the nearest cent.
 
SECTION 9.   Securities Act Legend
 
The Holder shall not be entitled to any rights of a stockholder of Network-1
with respect to any Option Shares purchasable upon the exercise of this Option,
including voting, dividend or dissolution rights, until such Option Shares have
been paid for in full.  As soon as practicable after such exercise, Network-1
shall deliver a certificate or certificates for the securities issuable upon
such exercise, all of which shall be fully paid and nonassessable, to the person
or persons entitled to receive the same; provided, however, that, if the Option
Shares are not registered under the Securities Act, such certificate or
certificates delivered to the Holder of the surrendered Option shall bear a
legend reading substantially as follows:
 
 
A-5

--------------------------------------------------------------------------------

 
"These securities have not been registered under the Securities Act of 1933, as
amended, or the securities laws of any state and may not be sold or transferred
in the absence of such registration or any exemption therefrom under such Act
and laws, if applicable.  Network-1, prior to permitting a transfer of these
securities, may require an opinion of counsel or other assurances satisfactory
to it as to compliance with or exemption from such Act and laws."
 
SECTION 10.   Transfer
 
All or a portion of this Option may be transferred, sold or assigned by Holder
without the consent of Network-1 provided, that, Holder provides Network-1 with
evidence reasonably satisfactory to it that such transfer is not in violation of
the Securities Act of 1933, as amended (the “Act”).  With respect to any such
transfer, sale or assignment, Holder shall execute and deliver to Network-1 the
Form of Assignment attached hereto.
 
SECTION 11.   Taxes; Expenses
 
Network-1 shall pay all taxes and expenses that may be payable in connection
with the preparation, issuance and delivery of Options Shares under this Stock
Option Agreement.
 
SECTION 12.   Notice of Adjustment
 
(a) Upon any adjustment of the Exercise Price pursuant to Section 7 hereof,
Network-1, within 30 calendar days thereafter, shall have on file for inspection
by the Holder a certificate of the Board of Directors of Network-1 setting forth
the Exercise Price after such adjustment, the method of calculation thereof in
reasonable detail, the facts upon which such calculations were based and the
number of Option Shares issuable upon exercise of the Option after such
adjustment in the Exercise Price, which certificate shall be conclusive evidence
of the correctness of the matters set forth therein.
 
(b) In case:
 
(i) Network-1 shall authorize the issuance to all holders of shares of Common
Stock of rights, options, warrants or other securities to subscribe for or
purchase capital stock of Network-1 or of any other subscription rights,
options, warrants or other securities; or
 
(ii) Network-1 shall authorize the distribution to all holders of shares of
Common Stock of evidences of its indebtedness or assets; or
 
(iii) of any consolidation or merger to which Network-1 is a party and for which
approval of any stockholders of Network-1 is required, of the conveyance or
transfer of the properties and assets of Network-1 substantially as an entirety
or of any capital reorganization or any reclassification of the shares of Common
Stock (; or
 
(iv) of the voluntary or involuntary dissolution, liquidation or winding up of
Network-1; or
 
(v) Network-1 proposes to take any other action which would require an
adjustment of the Exercise Price pursuant to Section 7 above;
 
 
A-6

--------------------------------------------------------------------------------

 
then, in each such case, Network-1 shall give to the Holder at its address
appearing below at least 20 calendar days prior to the applicable record date
hereinafter specified in (A), (B), or (C) below, by first class mail, postage
prepaid, a written notice stating (A) the date as of which the holders of record
of shares of Common Stock entitled to receive any such rights, options, warrants
or distribution are to be determined or (B) the date on which any such
consolidation, merger, conveyance, transfer, reorganization, reclassification,
dissolution, liquidation or winding up is expected to become effective, and the
date as of which it is expected that holders of record of shares of Common Stock
shall be entitled to exchange such shares for securities or other property, if
any, deliverable upon such consolidation, merger, conveyance, transfer,
reorganization, reclassification, dissolution, liquidation or winding up or (C)
the date of such action which would require an adjustment of the Exercise
Price.  The failure to give the notice required by this Section 12 or any defect
therein shall not affect the legality or validity of any such issuance,
distribution, consolidation, merger, conveyance, transfer, reorganization,
reclassification, dissolution, liquidation, winding up or other action or the
vote upon any such action.
 
Except as provided herein, nothing contained herein shall be construed as
conferring upon Holder the right to vote on any matter submitted to the
stockholders of Network-1 for their vote or to receive notice of meetings of
stockholders or the election of directors of Network-1 or any other proceedings
of Network-1, or any rights whatsoever as a stockholder of Network-1.
 
SECTION 13.   Notices
 
Any notice, request, demand or other communication pursuant to the terms of this
Stock Option Agreement shall be in writing and shall be sufficiently given or
made when delivered or mailed by first class or registered mail,
postage-prepaid, to the following addresses:
 
If to Network-1:
 
Network-1 Security Solutions, Inc.
445 Park Avenue, Suite 1020
New York, New York 10022
 



 
with a copy to:
 
Eiseman Levine Lehrhaupt & Kakoyiannis, P.C.
805 Third Avenue, 10th Floor
New York, NY  10022
Attn:  Sam Schwartz, Esq.



 
If to Holder:
 
Corey M. Horowitz
6 Brooklawn Drive
Westport, Connecticut 06880



 
 
A-7

--------------------------------------------------------------------------------

 
SECTION 14.   Miscellaneous
 
(a) Waiver.  At any time the parties hereto may (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein by the other party or (c) waive compliance with any of the agreements or
conditions contained herein.  No failure on the part of any party to exercise
any power, right, privilege or remedy under this Stock Option Agreement, and no
delay on the part of any party in exercising any power, right, privilege or
remedy under this Stock Option Agreement, shall operate as a waiver of such
power, right, privilege or remedy; and no single or partial exercise of any such
power, right, privilege or remedy shall preclude any other or further exercise
thereof or of any other power, right, privilege or remedy. No party shall be
deemed to have waived any claim arising out of this Stock Option Agreement, or
any power, right, privilege or remedy under this Stock Option Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
(b) Entire Agreement.  Except as otherwise set forth in this Stock Option
Agreement and the other documents referred to herein, collectively contain the
entire understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior agreements and understandings, oral and
written, with respect thereto.
 
(c) Binding Effect; Benefit.  This Stock Option Agreement shall inure to the
benefit of and be binding upon the parties hereto and nothing in this Stock
Option Agreement, expressed or implied, is intended to confer on any person or
entity other than the parties hereto or their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Stock Option Agreement.
 
(d) Amendment and Modification.  Subject to applicable law, this Stock Option
Agreement may only be amended, modified and supplemented by a written agreement
duly executed the parties hereto.
 
(e) Further Actions.  Network-1 shall use its best efforts to take, or cause to
be taken, all appropriate action, and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated hereunder and to
carry out the interest and purposes of this Stock Option Agreement, including,
without limitation, using its reasonable best efforts to obtain all licenses,
permits, consents, approvals, authorizations, qualifications and orders of
governmental entities.
 
(f) Applicable Law.  This Stock Option Agreement and the legal relations between
the parties hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to the conflicts of laws rules
thereof.
 
 
A-8

--------------------------------------------------------------------------------

 
Dispute Resolution.  The parties hereto will use their best efforts to resolve
by mutual agreement any disputes, controversies or differences that may arise
from, under, out of or in connection with this Agreement.  If any such disputes,
controversies or differences cannot be settled between the parties hereto, they
will be finally settled by final and binding arbitration to be conducted by an
arbitration tribunal in New York City, New York, pursuant to the rules of the
American Arbitration Association.  The arbitration tribunal will consist of
three arbitrators.  The decision or award of the arbitration tribunal will be
final, and judgment upon such decision or award may be entered in any competent
court or application may be made to any competent court for judicial acceptance
of such decision or award and an order of enforcement.  In the event of any
procedural matter not covered by the aforesaid rules, the procedural law of New
York will govern.  The prevailing party in arbitration shall be entitled to
receive a reasonable sum for its attorneys' fees and all other reasonable costs
and expenses incurred in such action or suit.
 
(g) Severability.  Any term or provision of this Stock Option Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Stock
Option Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.
 
(h) Non-exclusivity.  The rights and remedies of Network-1 and Holder under this
Stock Option Agreement are not exclusive of or limited by any other rights or
remedies which either of them may have, whether at law, in equity, by contract
or otherwise, all of which shall be cumulative and not alternative.
 
IN WITNESS WHEREOF, an authorized officer of Network-1 has signed and delivered
this Option as of the date first written above.
 
NETWORK-1 SECURITY SOLUTIONS, INC.






By:              
                                                               
David C. Kahn, Chief Financial Officer








 
A-9

--------------------------------------------------------------------------------

 
ELECTION TO EXERCISE
 
(To be executed by the registered holder if such holder desires to exercise the
within Option)
 
To:           NETWORK-1 SECURITY SOLUTIONS, INC.
445 Park Avenue, Suite 1020
New York, New York  10022
 


 
The undersigned hereby (1) irrevocably elects to exercise its right to exercise
_____ shares of Common Stock covered by the within Option, (2) makes payment in
full of the Exercise Price by wire transfer or enclosure of a certified check or
(3) elects a cashless exercise, (4) requests that certificates for such shares
be issued in the name of:
 
Please print name, address and Social Security or Tax Identification Number:
 
________________________________________________
 
________________________________________________
 
________________________________________________
 
and (5) if said number of shares shall not be all the shares evidenced by the
within Option, requests that a new Option Agreement for the balance of the
shares covered by the within Option be registered in the name of, and delivered
to:
 
Please print name and address:
 
________________________________________________
 
________________________________________________
 
________________________________________________
 
In lieu of receipt of a fractional share of Common Stock, the undersigned will
receive a check representing payment therefor.
 
Dated:  _____________________
 
By:      _________________________________   
 
            _________________________________   
 
 
 
 
 

--------------------------------------------------------------------------------

 


FORM OF ASSIGNMENT
 
 
 
 
FOR VALUE RECEIVED                              , hereby sells, assigns and
transfers to                          (Social Security or I.D. No.
                        ) the within Option, or that portion of this Option
purchasable for ________ shares of Common Stock together with all rights, title
and interest therein, and does hereby irrevocably constitute and appoint
______________ attorney to transfer such Option on the register of Network-1
Security Solutions, Inc., with full power and substitution.
 
_________________________________
(Signature)


 
Dated: ___________, 20__
 
Signature Guaranteed:
 


 
____________________
 




 
 
 
 
 
 
 